Citation Nr: 0943736	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-36 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at 
the Mease Countryside Hospital Emergency Department (Mease 
ER) on January 19, 2008.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 administrative decision 
issued by the Department of Veterans Affairs (VA) Medical 
Center (MC) in Bay Pines, Florida, with subsequent review by 
the Bay Pines VA Healthcare System (HCS).

As the Veteran's claims file has not been associated with his 
medical appeals file, the Board is unable to determine the 
verified period of his active duty service.  However, the 
VAHCS determined that the Veteran had honorable active duty 
service from January 1966 to June 1969, and there is no 
indication that such determination is erroneous.  As such, 
for the purposes of the current appeal, the Board finds that 
the Veteran had qualifying active duty service.


FINDINGS OF FACT

1.  Although the condition for which the Veteran was treated 
was not service-connected, he is totally disabled due to a 
service-connected disability.  

2.  The Veteran was enrolled in the VA healthcare system at 
the time the medical treatment was provided, he had received 
VA medical services within the preceding 24 months, he is 
financially liable for such treatment, and he had no coverage 
under a health plan contract for payment or reimbursement of 
the private hospital.

3.  The claims for payment or reimbursement of medical 
expenses incurred were filed within 90 days of the date the 
Veteran was discharged from the private hospital and/or had 
unsuccessfully exhausted all claims for third party payment. 

4.  The medical expenses for treatment at the Mease ER were 
not incurred for a medical emergency of such nature that a 
delay in seeking treatment would be hazardous to life or 
health, and VA facilities were feasibly available and an 
attempt to use them beforehand would have been reasonable. 



CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at 
the Mease ER on January 19, 2008, have not been met.  38 
U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, as the 
claim in this case is governed by 38 U.S.C.A. Chapter 17, the 
provisions of the VCAA do not apply.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  Moreover, as the relevant 
facts are not in dispute, and the application of the 
pertinent statutes and regulations is dispositive of the 
issue on appeal, the VCAA duties to notify and assist are not 
implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Further, the Board finds that a review of the medical appeals 
file shows that the Veteran has been made aware of the 
requirements to substantiate his claim, and he has had a fair 
opportunity to present arguments and evidence in support of 
his claim.   
 
The Veteran seeks payment or reimbursement of medical 
expenses not previously authorized that were incurred for 
treatment at the Mease ER on January 19, 2008.  Medical 
records reflect that such expenses were incurred for 
treatment of continued left flank pain after a motor vehicle 
accident three days earlier.  Claims were submitted for 
charges in the amount of $5,272.00 from the Mease ER, and 
$485.52 from the Coastline Emergency Physicians.  The 
Veteran's automobile insurance company, GEICO, has paid for a 
small portion of the fees, and he seeks payment or 
reimbursement for the remainder.  The Bay Pines VAMC/VAHCS 
initially denied the claims based on a finding that the 
Veteran had other healthcare coverage.  See June 2008 denial 
letter.  However, upon further review, the claims were denied 
based on a determination that the treatment was for a non-
emergent condition and VA facilities were feasibly available.  
See August 2008 statement of the case.

To be entitled to payment or reimbursement of medical 
expenses incurred at a non-VA facility that are not 
previously authorized, a veteran must meet the requirements 
of either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, and 
implementing regulations.  

Under 38 U.S.C.A. § 1728 and implementing regulations, 
reimbursement of unauthorized medical expenses is available 
only where: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is participating 
in a vocational rehabilitation program as defined in 38 
U.S.C.A. § 3101(9), and (ii) is medically determined to have 
been in need of such care or services; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the required services would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a); 38 
C.F.R. § 17.120.  All three of these requirements must be met 
before payment or reimbursement may be authorized.  Malone v. 
Gober, 10 Vet. App. 539, 542 (1997); Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).

Under 38 U.S.C.A. § 1725 and implementing regulations, the 
reasonable value of emergency treatment furnished for a 
nonservice-connected condition in a non-VA facility will be 
reimbursed where the veteran is an active VA healthcare 
participant (enrolled in the annual patient enrollment system 
and in receipt of VA hospital, nursing home, or domiciliary 
care under such system within the preceding 24 months) and is 
personally liable for such emergency treatment (financially 
liable to the provider and not eligible for reimbursement 
under 38 U.S.C.A. § 1728).  For this purpose, "emergency 
treatment" is defined as medical care or services furnished 
when (1) VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not 
have been reasonable, (2) there is a medical emergency of 
such nature that a prudent lay person would reasonably expect 
that a delay in seeking immediate medical attention would be 
hazardous to life or health, and (3) any medical care beyond 
the initial emergency evaluation and treatment is for a 
continued medical emergency of such nature that the veteran 
could not have been safely discharged or transferred to a VA 
or other Federal facility.  38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1002.  As pertinent to this case, a claim for payment or 
reimbursement must be filed within 90 days after the latest 
of (1) the date the veteran was discharged from the facility 
that furnished the emergency treatment, or (2) the date the 
veteran finally exhausted action to obtain payment or 
reimbursement for payment from a third party.  38 C.F.R. § 
17.1004(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the evidence of record reflects that the 
Veteran is 100 percent service-connected for posttraumatic 
stress disorder (PTSD).  As noted above, the medical expenses 
at issue were incurred for treatment of continued left flank 
pain after a motor vehicle accident three days earlier.  
Another driver had run a red light while traveling at about 
45 miles per hour and collided with the Veteran's vehicle at 
the driver's side door.  The Veteran states that he had pains 
in his side at the time of the accident, but he declined 
emergency treatment at that time.  He further states that the 
collision caused him to have a PTSD-related flashback to a 
specific incident in Vietnam, in which his field medical 
station was hit by a rocket.  The Veteran reports that the 
flashback caused him to be confused, depressed, nervous, 
anxious, and agitated for several days, and he did not want 
to leave the house or see people for several days because he 
was feeling depressed and in pain.  He also claims that he 
had a concussion, which impaired his ability seek prompt care 
at the VAMC.  See October 2008 substantive appeal; September 
2009 hearing transcript.

At the September 2009 hearing before the Board, the Veteran 
testified that he continued to have a lot of pain and 
difficulty sleeping over the next several days, but he 
thought the pain would go away.  He stated that an elderly 
neighbor came to check on him after a few days and, when he 
started crying, she insisted that he seek treatment and 
offered to drive him to the Mease ER, which is approximately 
6 blocks away.  He further stated that the Bay Pines VAMC is 
approximately 20 miles away, or a 40-minute drive.  The 
Veteran indicated in his substantive appeal that he was 
unable to drive or take a bus to the VAMC because he was in 
acute pain.  At the Board hearing, he testified that he was 
afraid to drive and the Mease ER was the nearest facility to 
which his neighbor was willing to drive him.  He stated that 
he was having significant pain, and he thought he may have 
had some broken ribs or a contusion of the kidney.  In his 
substantive appeal, the Veteran indicated that he was afraid 
that he had broken his hip or spine due to continued acute 
pain.  The Veteran testified at the Board hearing that he 
reported only his physical pain at the Mease ER because he 
did not feel comfortable talking about his psychological 
problems.  He argued that he should be entitled to payment or 
reimbursement of the medical expenses at issue because his 
alleged concussion and emotional turmoil, which he asserts 
had aggravated his service-connected PTSD, interfered with 
his ability to quickly seek treatment at the VAMC.

Treatment records from the Mease ER reflect that the Veteran 
presented with complaints of left flank and chest pain since 
a motor vehicle accident on January 16, 2008.  He described 
the pain as constant, acute, aching, dull, and radiating, 
which was aggravated by breathing, movement, and palpation, 
and alleviated by immobilization and medication.  The Veteran 
reported one episode of blood-tinged urine on the night of 
the accident and an inability to have a bowel movement due to 
pain with straining.  He was able to walk without difficulty, 
and he arrived alone and ambulatory.  His abdomen was soft 
and nontender, with present bowel sounds.  The Veteran's 
condition was noted to be "semi urgent."  A CT scan of the 
chest revealed no evidence of an acute pulmonary process, 
with some irregularity of the ribs on the left side that were 
consistent with old rib fractures and appeared to be a 
chronic finding.  A CT scan of the abdomen and pelvis 
revealed no evidence of acute intra-abdominal or intra-pelvic 
process, with bilateral renal cysts, a small hiatus hernia, 
and sigmoid diverticulosis.  The Veteran was discharged the 
same day with educational materials concerning contusions of 
the ribs and chest wall.  

As a general matter, the Board observes that the Veteran 
should attempt to use a VA facility whenever possible in 
light of the very high costs involved in private care, 
clearly impacting VA's ability to help veterans overall.  
While the Board is sympathetic to the Veteran's argument that 
his PTSD-related flashback affected his ability to seek 
treatment at the Bay Pines VAMC, this does not establish 
entitlement to payment or reimbursement for the unauthorized 
medical expenses at issue.  In this regard, although 
treatment was not rendered for a service-connected condition, 
as the Veteran has been adjudicated totally disabled due to 
his service-connected PTSD, he may be eligible for payment or 
reimbursement under 38 U.S.C.A. § 1728.  Additionally, it is 
clear that he was an active VA-healthcare participant, he is 
personally liable for the charges at issue, and the claims 
were timely filed, as required under 38 U.S.C.A. § 1725.  
However, under both 38 U.S.C.A. §§ 1728 and 1725, payment or 
reimbursement is contingent upon a showing that (1) the 
expenses were incurred for a medical emergency of such nature 
that a delay in seeking treatment would be hazardous to life 
or health, and (2) VA facilities were not feasibly available 
and an attempt to use them beforehand would not have been 
reasonable.  Neither of these criteria have been met in this 
case.  

Specifically, the Veteran did not seek treatment until three 
days after the motor vehicle accident, although he has 
indicated that his pain continued at the same level 
throughout this time.  He reported to providers at the Mease 
ER that his pain was alleviated by immobilization and 
medication, he was able to walk without difficulty, and 
testing revealed no relevant abnormalities.  The Veteran was 
discharged the same day with materials concerning contusions 
to the ribs and chest wall.  Significantly, medical 
professionals determined at the time that his condition was 
"semi urgent."  Accordingly, upon a thorough review of the 
evidence of record, the Board finds that the Veteran's 
treatment was not for a medical emergency of such nature that 
a delay in seeking treatment would be hazardous to life or 
health.  Further, a VA facility was feasibly available, as 
the Bay Pines VAMC was approximately 20 miles, or 40 minutes, 
from the Veteran's home.  Given the non-emergent nature of 
his condition, it would have been reasonable to attempt to 
use such facility before seeking treatment at the Mease ER.

As the preponderance of the evidence is against the Veteran's 
claim for payment or reimbursement of unauthorized medical 
expenses that were incurred for treatment at the Mease ER, 
the benefit of the doubt doctrine is not applicable and his 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at 
the Mease Countryside Hospital Emergency Department on 
January 19, 2008, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


